Title: Thomas Morris to the American Commissioners, 4 February 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes February 4th. 1777.
I have received your several letters dated the 26th. and 30th Ultimo, and observe what you say with regard to such prizes as may occasionally be sent into the different Ports of France by our American Privateers which will serve for my government in future. As to money matters the sum you require to be paid Mr. Deane farr exceeds the net Proceeds of the three cargoes that are arrived here on account of the Congress, and notwithstanding they are all sold, I have not as yet touched one farthing of Cash on that account. The Cargo by the Fanny Captain Tokely came addressed to Mr. Schweighauser who is to be paid therefrom a Considerable sum he has for some time past been in advance for goods sent to America. The others by the Success Captain Anderson, and the Mary and Elizabeth Captain Young will produce together about 180,000 l.t., and the cost of return Cargoes ordered back by these Ships which are already purchased and paid for will amount to 315,000 l.t., consequently will leave Mr. Gruel in advance 135,000 l.t.. The orders I have from the Committee of Secrecy, relative to the application of the net Proceeds of the sundry cargoes to be addressed me, do not recommend any particular payment to be made in preferrance to another, but they desire I shoud endeavour to supply the different demands made on me in such a manner, as might prove satisfactory to their different Connections here, as well as those at Paris, Bourdeaux &c. and you May depend upon it I shall not deviate in the least from their instructions in this particular by making partial or temporary payments, but supply the money where most wanted, and in such sums as their remittances may enable me. And as it cannot now be long, before other funds arrive, I have concluded to remit you the net Proceeds of the Mary and Elizabeth’s cargo, which you will receive during the Course of the ensuing week, in bills at sight on the Farmers General at Paris to the amount of 90,000 l.t. This will increase Mr. Gruel’s advance to 225,000 l.t., which is a Capital Sum and a Credit not easily obtained in the present Critical situation of Publick affairs. The amount of the Indico by the Reprisal has been remitted to Mr. Solier in the sum of 41,571 l.t. 17. 6 and he will account with you for the same. There is a Ship arrived at Port L’Orient with Rice and Indico, that left Charles Town So. Carolina the 20th. Decemr. last but brings nothing new. The Vessell carried into Gibraltar and onboard a rice cargo on a private account. I hope soon to acquaint you with the arrival of others on account of the United States of America. Captain Anderson is nearly ready to sail. He will wait for your dispatches which shall be carefully forwarded by Gentlemen Your most Obedient Servant
Thos. Morris
To The Honble. Benjamin Franklin, Silas Deane, and Arthur Lee Esqrs. at Paris
